Citation Nr: 1550093	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for diverticulitis with residuals of cholecystectomy.

2.  Entitlement to service connection for a claimed liver condition.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to July 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
In a statement received in March 2011, the Veteran contended that he was entitled to convalescence for his spleen removal.  Entitlement to service connection for a spleen condition has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a liver condition is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the award of service connection, the Veteran's diverticulitis with residuals of cholecystectomy has been manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for diverticulitis with residuals of cholecystectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes (DCs) 7319, 7327 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for diverticulitis was granted in a September 2012 rating decision.  An initial 10 percent rating was assigned under Diagnostic Code 7327 effective February 1, 2011.  The Veteran disagreed with the initial rating.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's service-connected diverticulitis with residuals of cholecystectomy is evaluated under DC 7327, which directs that diverticulitis be rated as irritable colon syndrome (DC 7319), peritoneal adhesions (DC 7301), or ulcerative colitis (DC 7323), depending upon the dominant disability picture.  The Board has determined the Veteran's symptoms are most closely characterized by the criteria of  DC 7319.  38 C.F.R. § 4.114.

DC 7319, for irritable colon syndrome, provides a schedular rating of 10 percent for moderate impairment, marked by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe impairment, marked by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  

In a statement received in March 2011, the Veteran reported his symptoms are continual and mainly consist of: bloating, gas, nausea, and constipation, alternating with diarrhea, and pain in the lower left abdomen.  He reported diarrhea is particularly problematic as it is associated with bowel urgency which resulted in incidents of soiling, several times in public.

At the November 2011 VA examination, the Veteran reported nausea, vomiting, diarrhea and abdominal pain.  He reported the symptoms occurred constantly with nausea after eating, infrequent vomiting, diarrhea daily with urgency, and soiling himself at times.  He reported pain in the lower left quadrant which occurred two-thirds of the year and was characteristic of cramps and constant ache.  He reported his symptoms occurred constantly.

The Veteran is competent to report experiencing diarrhea, or alternating diarrhea and constipation, and abdominal pain occurring constantly.  In view of this, it is a reasonable conclusion that a 30 percent rating is warranted for the Veteran's service-connected diverticulitis with residuals of cholecystectomy.  A 30 percent rating is the maximum schedular evaluation under DC 7319, thus a higher schedular rating under DC 7319 is not possible.

As noted above, diverticulitis may also be rated as peritoneal adhesions (DC 7301) or ulcerative colitis (DC 7323), depending upon the dominant disability picture.  However, higher ratings under DCs 7301 and 7323 are not warranted in this case.  A higher rating under DC 7301 requires adhesions of the peritoneum with definitive partial obstruction shown by x-ray.  There is no evidence of an obstruction in this case.  A higher rating under DC 7323, for ulcerative colitis, requires numerous attacks a year and malnutrition, the health only fair during remission.  The November 2011 VA examiner noted there were no findings of malnutrition and no anemia.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 3d. 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's diverticulitis with residuals of cholecystectomy disability.  His disability picture is productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Also, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2013).  In a statement received in March 2011, the Veteran contended that he had not worked since January 2011 and his physician estimated his return to work on May 1, 2011.  He noted that this was based on his diagnosis of T-cell lymphoma, which had since been excluded.  He contended that he requested to return to work on February 28, 2011.  As the Veteran does not contend that he is unemployable due to his diverticulitis with residuals of cholecystectomy, the Board will not consider the issue of TDIU. 


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 30 initial disability rating for diverticulitis with residuals of cholecystectomy is granted.


REMAND

The issue characterized as one for service connection for a liver condition arose while various symptoms the Veteran was experiencing were being medically investigated.  Among the findings were high liver enzymes, and that appears to have become a convenient label for the claim, but may not fully capture the scope of the disability being expressed.  In fact, when examined for VA purposes in April 2012 in connection with this claim, the Veteran was described as having a highly complex medical condition that has not yet yielded a definitive diagnosis.  Given that medical description and that the Veteran evidently served in Southwest Asia, this raises the question of his entitlement to benefits under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, Compensation for disabilities occurring in Persian Gulf War veterans.  This does not appear to have been considered at the RO and requires further development.  

At the same time, some records appear to suggest a connection between the Veteran's current complaints and an illness he suffered in service in the 1980s.  This also should be further investigated.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. §§ 1117, 5103(a) (West 2014) and 38 C.F.R. §§ 3.317, 3.159(b) (2015) that includes an explanation as to the information or evidence needed to establish a claim for service connection due to an undiagnosed illness, or medically unexplained chronic multi-symptoms illness.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his disability that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptoms of his claimed condition.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing all development set forth in paragraphs 1 and 3 above, arrange for the Veteran to undergo a VA examination to address his claimed disability.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed condition(s) are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that the claimed condition had its onset directly during the Veteran's service or is otherwise causally related to any in-service disease or injury, including an illness in the 1980s?

(e)  If not directly related to service on the basis of questions (b)-(d), is the claimed condition proximately due to, the result of, or caused by any service-connected disabilities, to include the Veteran's service-connected diverticulitis with residuals of cholecystectomy?  

(f)  If not caused by another medical condition, has the claimed condition been aggravated (made permanently worse or increased in severity) by any service-connected disabilities, to include the Veteran's service-connected diverticulitis with residuals of cholecystectomy?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.


5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


